Citation Nr: 1733571	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include residuals of left foot ulcer and plantar fasciitis, and to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a right foot disability, to include plantar fasciitis, and to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of service connection for right and left foot disabilities have been bifurcated by the Board, into separate issues as indicated on the title page of this document, for the purposes of clarity in development and adjudication.  The issues have also been recharacterized to include consideration of entitlement to service connection for left and right foot disabilities as secondary to service connected diabetes mellitus given the evidence of record; more specifically, that the Veteran had been diagnosed with diabetes mellitus at the time he sought service connection for a bilateral foot disability and that his claim for entitlement to service connection for diabetes mellitus was granted.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  A remand is necessary to obtain medical records and VA medical examinations and opinions.

The Board notes that the Veteran filed a claim for entitlement to service connection for diabetes mellitus type II and for entitlement to service connection for a bilateral foot disability in April 2010.  A January 2011 rating decision granted service connection for diabetes mellitus type II, but denied entitlement to service connection for a bilateral foot disability.

The Veteran's service treatment records (STRs) show he was treated for an ulcer on his left toe in service.

The Veteran was provided with a VA feet examination in November 2010.  The Veteran reported that he wears a size 14 shoe but was given a size 12 shoe in service.  He reported that his problems with his feet began in 1968.  He stated that he developed an ulcer on his first metatarsal, left foot.  He complained of experiencing foot pain.  The examiner noted objective evidence of tenderness and diagnosed the Veteran with bilateral plantar fasciitis.  The examiner opined that the Veteran's bilateral plantar fasciitis was not caused by or related to the ulcer on the top of his left foot and stated that the left foot ulcer in dorsal area had no correlation with bilateral plantar fasciitis.  The Board finds that this opinion is inadequate because the VA examiner did not specifically address the Veteran's contentions that the shoes he was given in service caused his current foot disability.  Moreover, the electronic record reflects that at the time of the VA examination, the Veteran had been diagnosed with diabetes mellitus, but the examiner's opinion did not address whether or not any current foot disability could be causally related to the Veteran's diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required and that new opinions should be obtained which thoroughly address the etiology of the Veteran's left and right foot disabilities.

Additionally, the electronic file presently contains VA treatment records up to March 2015 and private treatment records from the Ochsner Clinic up to October 2010.  On remand, any post March 2015 VA treatment records should be requested and the Veteran should be afforded an opportunity to identify any outstanding relevant private medical treatment records related to the conditions on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include but not limited to, any records from VAMC New Orleans from March 2015 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, to include, but not limited to, any treatment records from the Ocshner Clinic since October 2010, and any treatment records relating to his feet.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After completing the above development, schedule the Veteran for a VA feet examination.  The Veteran's electronic claims file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of each foot diagnosed on examination.
The examiner should provide opinions as to the following:

a)  Whether any left foot disability, to include residuals of a left foot ulcer and plantar fasciitis, is at least as likely as not (50 percent probability or greater) causally related to the Veteran's service, to include his contention that he was issued and wore shoes that were too small for his feet while in service.

b)  Whether any right foot disability, to include plantar fasciitis, is at least as likely as not (50 percent probability or greater) causally related to the Veteran's service, to include his contention that he was issued and wore shoes that were too small for his feet while in service.

c)  If any diagnosed left foot disability and/or right foot disability is not directly related to service, is it at least as likely as not (50 percent probability or greater) that the disability was caused or aggravated (permanently worsened beyond normal progression of the disorder) by the Veteran's service-connected diabetes mellitus type II?  Please explain why or why not.  If the examiner finds that any foot disability is aggravated by the Veteran's service-connected diabetes, the examiner should quantify the degree of aggravation if possible.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A complete rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disabilities.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






